Dismissed and Memorandum Opinion filed August 12, 2004








Dismissed and Memorandum Opinion filed August 12,
2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00423-CV
____________
 
EDDIE WAYNE
JACKSON, Appellant
 
V.
 
EARL S.
SPIELMAN, Appellee
 

 
On Appeal from the
165th District Court
Harris County,
Texas
Trial Court Cause No.
03‑65699
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed March 22, 2004.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On June 16, 2004, notification was transmitted to all parties
of the Court=s intent to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P. 37.3(b).




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 12, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.